Citation Nr: 1026862	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-25 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic right foot 
disorder.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include a bipolar disorder, a panic 
disorder, depression, and anxiety.  

 
REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1, 1982 to February 
23, 1982.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Nashville, 
Tennessee, Regional Office (RO) which denied service connection 
for a right foot disorder, a bipolar disorder, a panic disorder, 
depression, and anxiety.  In June 2010, the Veteran was afforded 
a videoconference hearing before the undersigned Veterans Law 
Judge.  At the hearing, the Veteran submitted a Motion to Advance 
on the Docket.  The Board granted the Veteran's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

The Veteran asserts that he sustained a chronic right foot 
disorder during active service which both necessitated his 
discharge from the military and precipitated his chronic acquired 
psychiatric disability.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

A June 2008 treatment record from Frontier Health indicates that 
the Veteran was seen at Woodridge Psychiatric Hospital, Indian 
Path Pavilion, and Lakeshore.  Clinical documentation of the 
cited psychiatric treatment is not of record.  

A June 2010 written statement from J. D. W., LCSW, indicates that 
the Veteran had been treated at Watauga Behavioral Health 
Services since 1982 and the Veteran's medical records "date from 
August 21, 1995."  Mr. W. conveys that:

Based on our records, we feel we can state 
that [the Veteran] was reporting emotional 
problems shortly after his discharge from 
the U.S. Marines in 1982 and currently, he 
is emphatic that his emotional problems 
were the result of his early discharge from 
his military service.  

Clinical documentation of the cited treatment prior to June 2005 
is not of record.  The Veteran reported during the hearing that 
records were only kept for approximately ten years but the 
practitioner who wrote the June 2010 statement could see that the 
Veteran had been going there since his release from the military.  
Since the facility may have records earlier than 2005, and they 
have not indicated that earlier records are unavailable, another 
request for those records should be made provided that the 
Veteran provides authorization.  


The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

At the June 2010 videoconference before the undersigned Veterans 
Law Judge, the Veteran testified that the Social Security 
Administration (SSA) had awarded him "SSI disability" based 
upon his psychiatric disability.  Documentation of the Veteran's 
SSA award of disability benefits, if any, and the evidence 
considered by the SSA in granting or denying the Veteran's claim 
is not of record.  The United States Court of Appeals for 
Veterans Claims (Court) has clarified that the VA's duty to 
assist the Veteran includes an obligation to obtain the records 
from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 
(1992).  

The report of the Veteran's December 1981 physical examination 
for service entrance does not refer to a right foot abnormality.  
On contemporaneous physical evaluation, the Veteran's feet were 
reported to be normal.  A February 1982 naval medical evaluation 
board report states that the Veteran "was seen initially during 
the screening physical examination on 4 February 1982 ... where he 
gave history of the presence of a metal foreign body in the right 
foot."  The Veteran stated that a metal foreign body had been 
initially identified in his right toe in November 1981 after he 
had struck his right foot with a pole axe.  An impression of "a 
foreign body granuloma beneath the right first metatarsal 
phalangeal joint (EPTE)" was advanced.  The Veteran was 
recommended for separation from active military service.  

The Veteran has not been afforded a VA examination for 
compensation purposes.  The VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and fully 
descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison 
v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The Board finds that a VA evaluation 
would be helpful in resolving the issues raised by the instant 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment 
received for his chronic right foot and 
acquired psychiatric disabilities, 
including the names and addresses of all 
health care providers.  Upon receipt of the 
requested information and the appropriate 
releases, contact Watauga Behavioral Health 
Services for records dating from 1982, 
Woodridge Psychiatric Hospital, Indian Path 
Pavilion, Lakeshore, and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the Veteran, not already of 
record, for incorporation into the record.  
If the RO is unable to obtain records for 
which the Veteran has provided 
authorizations, notice of that should be 
provided pursuant to 38 C.F.R. § 3.159(e).   

2.  Contact the SSA and request that it 
provide documentation of the Veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award, or the denial 
thereof, for incorporation into the record.  

3.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the current nature and etiology 
of the Veteran's chronic right foot 
disorder.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic right 
foot disorder existed prior to service 
entrance; had its onset during active 
service; otherwise originated during active 
service; or increased in severity beyond 
its natural progression during active 
service.  The examiner must provide a 
complete rationale for any opinion 
advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

4.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the current nature and etiology 
of the Veteran's chronic acquired 
psychiatric disorder.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
acquired psychiatric disorder had its onset 
during active service or is otherwise 
related to active service.  The examiner 
must provide a complete rationale for any 
opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

5.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic right foot disorder and a chronic 
acquired psychiatric disorder to include a 
bipolar disorder, a panic disorder, 
depression, and anxiety.  If any benefit 
sought on appeal remains denied, the 
Veteran and the accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the Veteran's 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the issuance 
of the statement of the case.  The Veteran 
should be given the opportunity to respond 
to the SSOC.  

6.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious 

	(CONTINUED ON NEXT PAGE)



handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

